In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                    No. 07-17-00180-CR
                                    No. 07-17-00181-CR
                                    No. 07-17-00182-CR
                                    No. 07-17-00183-CR


                       RANDY STEVEN CASTILLO, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                           On Appeal from the 251st District Court
                                   Randall County, Texas
     Trial Court No. 25,722-C, Counts I - IV; Honorable Bradley S. Underwood, Presiding

                                      July 31, 2017

                    ORDER OF ABATEMENT AND REMAND
                   Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

      Appellant Randy Steven Castillo was convicted of two counts of sexual assault of

a child1 and two counts of aggravated sexual assault of a child.2 He was sentenced to

ten years imprisonment for each count of sexual assault and fifteen years imprisonment



      1
          TEX. PENAL CODE ANN. § 22.011(a)(2) (West 2011).
      2
          TEX. PENAL CODE ANN. § 22.021(a)(1)(B) (West Supp. 2016).
for each count of aggravated sexual assault, with the sentences to run concurrently.

Appellant’s retained counsel filed a notice of appeal from the trial court’s judgments.


       The clerk’s record and reporter’s record were due on June 27, 2017, but were not

filed. On June 26, the reporter notified the Court that appellant had not requested

preparation or made acceptable payment arrangements for the reporter’s record. See

TEX. R. APP. P. 35.3(b)(2), (3). By letter that day, we directed appellant to request

preparation and make acceptable payment arrangements for the reporter’s record by

July 7. Failure to do so, we advised, could result in the appeals being abated and the

causes remanded to the trial court for further proceedings.         See TEX. R. APP. P.

37.3(a)(2). We granted the clerk and reporter an extension of time to file the appellate

record to July 27. On July 7, appellant’s counsel notified the Court that he had filed a

motion for the appellate record to be furnished without charge in the trial court on May

30, but the motion had only recently been forwarded to the trial court. To date, the trial

court has not ruled on appellant’s motion and appellant has not made payment

arrangements for the clerk’s record or reporter’s record.


       Accordingly, we abate the appeals and remand the causes to the trial court for

further proceedings. See TEX. R. APP. P. 37.3(a)(2). On remand, the trial court shall

utilize whatever means it finds necessary to determine the following:


       (1)    whether appellant desires to prosecute the appeals;

       (2)    if appellant desires to prosecute the appeals, whether appellant is
              indigent;

       (3)    whether appellant is entitled to have the clerk’s record and reporter’s
              record furnished without charge;


                                             2
      (4)    if appellant is not entitled to have the clerk’s record and reporter’s record
             furnished without charge, the date appellant will make acceptable
             payment arrangements for the appellate record; and

      (5)    what orders, if any, should be entered to assure the filing of appropriate
             documentation to dismiss appellant’s appeals if appellant does not desire
             to prosecute the appeals, or, if appellant desires to prosecute the appeals,
             to assure that the appellate record will be filed promptly and that the
             appeals will be diligently pursued.

      We further direct the trial court to issue findings of fact and conclusions of law

addressing the foregoing subjects.     Additionally, the trial court shall cause to be

developed 1) a clerk’s record containing the findings of fact and conclusions of law, and

2) a reporter’s record transcribing the evidence and argument presented at any hearing

held. The trial court shall cause the supplemental record, if any, to be filed with the

clerk of this Court on or before August 30, 2017. Should additional time be needed to

perform these tasks, the trial court may request same on or before that date.


      It is so ordered.


                                                             Per Curiam


Do not publish.




                                            3